DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 11/30/2020.  Claims 1 and claim 3 are currently amended.  Claim 2 is cancelled.  Claims 17-21 are newly added.  Claims 1 and 3-21 are pending review in this action.
The 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 102
Claim(s) 1, 3-11 and 13-21 is/are rejected under 35 U.S.C. 102(A)(1) and 102(a)(2) as being anticipated by Gunna (US 2017/0047624 A1 – see IDS).
Regarding Claims 1 and 17, Gunna discloses a battery device (battery pack 24) for an at least partially electrically operated motor vehicle (electrified vehicle 12) [pars. 0035,0047-48,0050-55; Figs. 1-8], the battery device comprising:
at least one battery module (battery arrays 60) having at least one module housing device (monolithic body 64),
the module housing device defining at least one receiving compartment for receiving a plurality of battery cells 56, the module housing device including at least one duct system (i.e., base 66 acts as 76) for conducting at least one temperature control medium (coolant C) for controlling a temperature of the battery cells, and
at least two interconnected cooling ducts (fluid channels 76) of the duct system are at least partially integrated in at least one housing portion (i.e., base 66) of the module housing device,
wherein the housing portion has at least one local recess and at least one shortened web (walls 80) running between the at least two cooling ducts for fluidly interconnecting the at least two cooling ducts.
Regarding Claim 3, Gunna discloses wherein the local recess or the shortened web running between the cooling ducts is produced by a mechanical machining operation [par. 0052].
Regarding Claim 4, Gunna discloses wherein the module housing device comprises at least one housing center part arranged between at least two housing end parts (cover 72, end walls 74, sidewalls 68,70), and wherein the at least two interconnected cooling ducts are disposed on the housing center part [par. 0049; Figs. 3-5].
Regarding Claim 5, Gunna discloses wherein the housing portion has at least one local recess or at least one shortened web running between the at least two cooling ducts for interconnecting the at least two cooling ducts, and wherein the local recess or the shortened web running between the cooling ducts is arranged locally at one end or at both ends of the housing center part [Figs. 3-5].
Regarding Claim 6, Gunna discloses wherein the housing center part is at least partially composed of at least one profile component, which is extruded or is produced in a continuous manufacturing process [par. 0052; Figs. 3-5].
Regarding Claim 7, Gunna discloses wherein the at least two cooling ducts are either closed at least at one end of the housing center part by at least one of the housing end parts, or are connected to at least one temperature control connection [par. 0049; Figs. 2,4-5].
Claim 8, Gunna discloses wherein at least one of the two housing end parts comprises at least one temperature control connection (manifold 92) for at least one of the at least two cooling ducts in the housing center part [pars. 0058-61; Figs. 4-5].
Regarding Claim 9, Gunna discloses wherein, in order to seal the housing center part with respect to at least one housing end part or in order to close the interconnected cooling ducts, the housing center part is screwed or welded or adhesively bonded to or pressed against at least one of the at least two housing end parts [par. 0049].
Regarding Claim 10, Gunna discloses wherein the at least two cooling ducts run at least in sections in one or in both side walls of the housing center part, or wherein the at least two cooling ducts run at least in sections in an upper or lower wall of the housing center part [pars. 0062-64; Figs. 6-8].
Regarding Claim 11, Gunna discloses wherein the housing center part is at least partially manufactured from at least one light metal material, and wherein the light metal material is composed of aluminum, aluminum alloy, magnesium or magnesium alloy [par. 0049].
Regarding Claim 13, Gunna discloses wherein at least one of the two housing end parts comprises at least one further cooling duct that is configured to be connected to the interconnected cooling ducts of the duct system [pars. 0062-64; Figs. 6-8].
Regarding Claim 14, Gunna discloses wherein the temperature control medium is water or a water-glycol mixture or an evaporable refrigerant or oil [par. 0051].
Regarding Claim 15, Gunna discloses a motor vehicle with an at least partially electrically operated traction drive, comprising the battery device as claimed in claim 1, for the energy supply of the traction drive [Fig. 1].
Regarding Claim 16, Gunna discloses wherein the battery device is a high-voltage energy accumulator [par. 0041].
Regarding Claim 18, Gunna discloses wherein the at least one housing portion comprises a single wall of the module housing device (e.g., the base) [Fig. 8].
Regarding Claims 19-20, Gunna discloses further comprising a reinforcing wall disposed in the module housing device for dividing the at least one receiving compartment into two receiving compartments, wherein the reinforcing wall extends in a same direction as the cooling ducts, wherein the reinforcing wall is aligned with an inlet of the duct system [Fig. 2].
Regarding Claim 21, Gunna discloses wherein the at least one local recess or the at least one shortened web is defined in a single wall of the module housing device [Fig. 8].
Claim Rejections - 35 USC § 103
	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunna as applied to claim 4 above, and further in view of Choi (US 2012/0103714 A1).
	Regarding Claim 12, Gunna fails to disclose wherein the housing center part is at least partially produced from at least one fiber-plastic composite by braiding or pultrusion, or wherein the housing center part is at least partially produced from at least one unreinforced or fiber-reinforced plastic by extrusion. However, Choi, from the same field of endeavor, teaches forming the battery housing using a fiber-reinforced plastic composite material, instead of steel or instead of a hybrid structure composed of a steel frame and a plastic composite material, in order to reduce the weight of the vehicle, and to enhance its ability to absorb impact energy to improve the structures stiffness and impact properties [Choi - par. 0013]. Therefore, before the effective filing date of the claimed invention, an ordinary skilled artisan would have been motivated to form the housing center part of fiber-reinforced plastic in order to reduce the weight of the vehicle, and to enhance its ability to absorb impact energy to improve the structures stiffness and impact properties [Choi - par. 0013].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724